DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/15/2021 has been entered.
Claims 1, 3, 5-11, 14 and 16-23 remain pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lace hook secured to the medial wing or the lateral wing, wherein an entirety of the lace hook is directly secured to the rear section, wherein the entirety of the lace hook is spaced apart front section when the rear section is in the access position and is adjacent to the front section when the rear section is in the use 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "at least a portion of the fastener being directly coupled to the support";
In claim 7, there is no antecedent basis in the specification for "wherein the first portion of the lace guide protrudes outwardly from an outer surface of the medial wing or the lateral wing" and "wherein the cavity defined by the first portion of the lace guide is disposed outside the medial wing or the lateral wing";
In claim 14, there is no antecedent basis in the specification for "at least a portion of the fastener being directly coupled to the support";
In claim 21, there is no antecedent basis in the specification for "wherein the first hook portion and the second hook portion are in direct contact with one another when the rear section is in the use position";
In claim 22, there is no antecedent basis in the specification for "a lace hook secured to the medial wing or the lateral wing; and wherein an entirety of the lace hook is directly secured to the rear section; wherein the entirety of the lace hook is spaced apart front section when the rear section is in the access position and is adjacent to the front section when the rear section is in the use position";
In claim 23, there is no antecedent basis in the specification for "wherein the hook of the first portion is in direct contact with the hook of the second portion when the rear section is in the use position".
Claim Objections 
Claims 20 and 22 are objected to because of the following informalities:
In claim 20, line 1, "further" appears to be "further comprising:";
In claim 22, line 4, "spaced apart front section" appears to be "spaced apart from the front section".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 22 recites the limitation "a lace hook secured to the medial wing or the lateral wing; and wherein an entirety of the lace hook is directly secured to the rear section; wherein the entirety of the lace hook is spaced apart front section when the rear section is in the access position and is adjacent to the front section when the rear section is in the use position", which renders the claim indefinite.  The elected species 4, Figs. 17-21, does not set forth such a structural feature; therefore, the configuration of the "lace hook" is unclear and it is difficult for one of ordinary skill of the art to comprehend how to incorporate the claimed structural feature in the elected embodiment.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.
Status of Claims
Pending claims 1, 3, 5-11, 14 and 16-23 appear to be free of prior art but are questioned under objections and rejections as stated above.  None of the prior art alone or in combination teaches a tether coupling the insole to the rear section, a support extending upwardly from the midsole at a rear of the sole structure, wherein the support is discrete from the outsole, and a fastener coupling the front section to the rear section when the rear section is in a use position, at least a portion of the fastener being directly coupled to the support.
Response to Arguments
Applicant's arguments with respect to the amended claims 1, 3, 5-11, 14 and 16-23 have been fully considered.
	For further clarification, claim 22 recites structural features regarding a lace hook from a non-elected embodiment which departs from the structural features set forth in the elected embodiment.  Although the specification has stated in para. 00120 that "Any feature of any embodiment may be used in combination with or substituted for any other feature or element in any other embodiment unless specifically restricted", the original disclosure fails to provide any detail how to incorporate a different lace hook in the elected embodiment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732